 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9
     MAURICE C.,                                          Case No. C18-5497-JPD
10
                    Plaintiff,
11                                                        ORDER REVERSING AND REMANDING
            v.                                            FOR FURTHER ADMINISTRATIVE
12                                                        PROCEEDINGS
     COMMISSIONER OF SOCIAL SECURITY,
13
                    Defendant.
14

15
            Plaintiff brought this action to seek judicial review of the denial of his application for
16
     disability benefits by the Commissioner of the Social Security Administration. Dkt. 4. The
17
     parties have stipulated that this case should be reversed and remanded for further administrative
18
     proceedings pursuant to sentence four of 42 U.S.C. § 405(g). Dkt. 17.
19
            Based on the stipulation of the parties, the Court ORDERS that this case be REVERSED
20
     and REMANDED for further administrative proceedings before an Administrative Law Judge
21
     (ALJ). Upon remand to the Commissioner of Social Security, the Appeals Council will instruct
22
     the ALJ to: (1) provide plaintiff with an opportunity for a new hearing and to submit additional
23
     evidence; (2) if warranted and available, obtain evidence from a medical expert regarding the
24
     nature and severity of plaintiff’s impairments; (3) reconsider plaintiff’s residual functional

     ORDER
     PAGE - 1
 1   capacity (RFC), and in so doing, further evaluate the opinion evidence; (4) further evaluate

 2   plaintiff’s alleged symptoms; (5) seek supplemental vocational expert evidence, if warranted, to

 3   determine whether plaintiff is capable of performing past relevant work and/or whether there are

 4   a significant number of jobs in the national economy plaintiff can perform; and, (6) issue a new

 5   decision.

 6          Upon proper application, the Court will consider whether reasonable attorney’s fees and

 7   costs should be awarded pursuant to 28 U.S.C. § 2412(d).

 8          DATED this 10th day of December, 2018.

 9

10
                                                  A
                                                  JAMES P. DONOHUE
11                                                United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER
     PAGE - 2
